Case 19-02093-MBK              Doc 2    Filed 08/14/19 Entered 08/14/19 16:53:56        Desc Main
                                        Document     Page 1 of 2



 UNITED STATES BANKRUPTCY COURT
 DISTRICT OF NEW JERSEY
 Caption in Compliance with D.N.J. LBR 9004-1(b)
 Edmond M. George, Esquire
 OBERMAYER REBMANN MAXWELL & HIPPEL LLP
 1120 Route 73, Suite 420
 Mount Laurel, NJ 08054-5108
 (856) 795-3300
 Proposed Attorneys to Debtor

 In re:                                                        Chapter 11

 HIGH BRASS FARM LAND HOLDINGS LLC,                            Main Case No. 19-25217

                                  Debtor                       Adversary No. 19-02093


                                    CERTIFICATION OF SERVICE

1.        I, Edmond M. George:
             represent the Debtor/Plaintiff in this matter.
             am the secretary/paralegal for ____________________, who represents the
          _______________ in this matter.
             am the ______________________ in this case and am representing myself.
2.        On August 14, 2019, I sent a copy of the following pleadings and/or documents to the
          parties listed in the chart below:
                 •   Notice of Removal and
                 •   Exhibits 1 through 15.
3.        I hereby certify under penalty of perjury that the above documents were sent using the
          mode of service indicated.
          Dated: August 14, 2019                        /s/ Edmond M. George
                                                        Signature




                                                   1
4818-9613-2768
     Case 19-02093-MBK         Doc 2   Filed 08/14/19 Entered 08/14/19 16:53:56                Desc Main
                                       Document     Page 2 of 2



 Name and Address of Party Served       Relationship of                       Mode of Service
                                       Party to the Case
David Grantz, Esquire                   Attorneys for          Hand-delivered
Javier M. Lopez, Esquire               Bank of America         Regular mail
Meyner and Landis                                              Certified mail/RR
One Gateway Center, Suite 2500                                 Other Electronic pursuant to LBR 9013-5(f)____
Newark, NJ 07102                                           (As authorized by the Court or by rule. Cite rule if
                                                           applicable)
Guliet D. Hirsch, Esquire              Counsel for Sky         Hand-delivered
Archer & Greiner P.C.                  Manor Airport           Regular mail
101 Carnegie Center                       Partners             Certified mail/RR
Suite 300                                                      Other Electronic pursuant to LBR 9013-5(f)
                                                            (As authorized by the Court or by rule. Cite rule if
Princeton, NJ 08540
                                                           applicable)
William Sandelands, Esquire            Counsel for New         Hand-delivered
Sandelands Eyet, LLP                     Jersey Title          Regular mail
1545 U.S. Highway 206, Suite              Insurance            Certified mail/RR
304                                    Company n/d/b/a         Other Electronic pursuant to LBR 9013-5(f)
Bedminster, NJ 07921                       CATIC            (As authorized by the Court or by rule. Cite rule if
                                                           applicable)


Jeffrey M. Sponder, Esquire            Counsel for U.S.        Hand-delivered
Office of U.S. Trustee                    Trustee              Regular mail
One Newark Center                                              Certified mail/RR
Newark, NJ 07102                                               Other Electronic pursuant to LBR 9013-5(f)
                                                            (As authorized by the Court or by rule. Cite rule if
                                                           applicable)


New Jersey Title Insurance                Registered           Hand-delivered
Company d/b/a CATIC                         Agent              Regular mail
c/o Richard Hogan                                              Certified mail/RR
10 Woodbridge Center Dr.                                       Other Electronic pursuant to LBR 9013-5(f)
Suite 410                                                   (As authorized by the Court or by rule. Cite rule if
                                                           applicable)
Woodbridge NJ 07095

Sky Manor Airport Partners                Managing             Hand-delivered
c/o Don Kugler Jr.                        Member               Regular mail
48 Sky Manor Road                                              Certified mail/RR
Pittstown, NJ 08867                                            Other Electronic pursuant to LBR 9013-5(f)
                                                            (As authorized by the Court or by rule. Cite rule if
                                                           applicable)




                                                       2
     4818-9613-2768
